1

2

3

4                                  UNITED STATES DISTRICT COURT
5                                         DISTRICT OF NEVADA
6                                                     ***
7
      BUESING CORPORATION,                                 Case No. 2:16-cv-01439-JCM-NJK
8
                                              Plaintiff,                     ORDER
9
               v.
10
      HELIX ELECTRIC OF NEVADA LLC,
11
                                            Defendant.
12

13            Presently before the court is the matter of Buesing Corporation v. Helix Electric of

14   Nevada, LLC, case number 2:16-cv-01439-JCM-NJK.

15            On June 21, 2016, plaintiff Buesing Corporation (“Buesing”) initiated this action against

16   defendant Helix Electric of Nevada, LLC (“Helix”). (ECF No. 1). In its complaint, Buesing

17   asserted two causes of action: (1) breach of contract and (2) breach of the implied covenant of

18   good faith and fair dealing. Id. On July 8, 2016, Helix filed an answer and counterclaim,

19   asserting two causes of action: (1) breach of contract and (2) breach of the implied covenant of

20   good faith and fair dealing. (ECF No. 8).

21            On March 20, 2019, the court issued an order holding that there exists a genuine dispute

22   of material fact with respect to the parties’ breach of contract claims. (ECF No. 56). The court

23   also summarily denied both parties’ good faith claims. Id. To date, the parties have not filed a

24   proposed joint pretrial order and the time to do so has passed.

25            Because the court cannot proceed with this action until the parties file a proposed joint

26   pretrial order, the court will set a new filing deadline fourteen (14) days from the date of this

27   order.

28
1           Accordingly,

2           IT IS HEREBY ORDERED that the parties shall file a proposed joint pretrial order

3    within fourteen (14) days from the date of this order.

4           DATED THIS 15th day of April 2019.

5                                                         JAMES C. MAHAN
                                                          UNITED STATES DISTRICT JUDGE
6

7

8
9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                                      2
